Citation Nr: 1023782	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches with vertigo, 
disorientation, and syncope due to traumatic brain injury 
(TBI).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While the Veteran suffered a head injury during an in-
service motor vehicle accident (MVA), a TBI has not been 
shown in service, an organic disease of the nervous system 
did not manifest within a year of separation from service.

2.  Current headaches with vertigo, disorientation, and 
syncope are unrelated to the MVA or anything else in service.  

3.  Continuity of symptomatology has not been shown.


CONCLUSION OF LAW

Headaches with vertigo, disorientation, and syncope due to 
TBI were not incurred in or aggravated by service, nor can 
they be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if they manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the Veteran claims that he suffered a TBI when 
he hit his head during an in-service MVA, and that his 
current headaches with vertigo, disorientation, and syncope 
are due to this TBI.  

The service treatment records (STRs) do not indicate that the 
Veteran suffered injuries in a MVA.  The May 1946 separation 
examination report indicates that that the Veteran had a head 
scar due to laceration of the head in 1945.  The nervous 
system was normal, Romberg test was negative, there was no 
incoordination in gait or speech, and there was no evidence 
of abnormal psyche  including neurasthenia and psychasthenia.

Shortly after service, the Veteran was granted service 
connection for a scar residual to laceration of the head.  He 
indicated in his written statements, during an informal 
Decision Review Officer (DRO) conference, and during VA 
treatment and the June 2009 VA neurologic examination that he 
was involved in an in-service MVA which caused him to lose 
consciousness, suffer amnesia, and subsequently fall asleep 
on guard duty.  According to the Veteran, a corpsman told him 
that he probably had a concussion.  

The Veteran is competent to describe the in-service MVA and 
his subsequent in-service symptoms as well what was said to 
him by the corpsman.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds his 
testimony in this regard to be credible, and therefore finds 
that there is evidence of an in-service head injury.  

In addition, the Veteran is competent to describe his current 
headaches and symptoms of vertigo, disorientation, and 
syncope, and was diagnosed with migraine headaches on the 
June 2009 VA examination.  He has thus also met the "current 
disability" requirement.  

The only remaining issues are, therefore, whether an organic 
disease of the nervous system manifested within a year of 
separation of service, whether there was continuity of 
symptomatology, and whether the current headaches with other 
symptoms are due to an in-service TBI or are otherwise 
related to service.  

If any of these questions are answered affirmatively, the 
Veteran is entitled to service connection.  However, for the 
following reasons, the Board finds that these questions must 
all be answered in the negative.

First, the evidence does not reflect that an organic disease 
of the nervous system manifested within the one-year 
presumptive period.  There is no clinical evidence of 
headaches or other symptoms prior to May 1947 or for many 
years thereafter.  

Although not determinative, the multi-year gap between 
discharge from active duty service (1946) and evidence 
showing the reported symptoms of headaches (the Veteran 
indicated that he only received VA treatment and he began 
receiving such treatment in 1980) is significant. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

As noted, he is competent to state that his headaches began 
prior to 1980, or even that they began during the one-year 
presumptive period, but this testimony must be weighed 
against the other evidence of record.  Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.

The Board finds that the Veteran's statements do not support 
continuity of symptomatology and that, to the extent that 
such continuity is indicated, it conflicts with, and is 
outweighed by, the other evidence of record including his own 
statements.  

Specifically, the Veteran wrote in his claim that he had a 
TBI in service in 1945, it was treated as superficial, later 
resulted in discipline for being asleep on watch due to 
syncope on duty.  In his September 2007 PTSD questionnaire 
responses, after describing the in-service injury, he wrote 
that he never remembered the incident until he received his 
records.  

During the February 2008 VA PTSD examination, the Veteran 
clarified that he did not think about or remember the 
accident for many years, until he was filling out paperwork 
in connection with his service connection claims.  

A February 2003 VA treatment note indicates that prior to 1 
year previously, the Veteran had headaches rarely such as 1-2 
times per year and started having them more frequently 
particularly since he was hospitalized in October 2002 with 
cholecystitis.  According to the June 2009 VA examiner, the 
Veteran "reports he developed throbbing headaches which he 
recalls occurring at least in the months he was unemployed 
post separation from service."

Only the statement to the June 2009 VA examiner may be 
interpreted to indicate a continuity of symptomatology and 
symptoms within the one-year presumptive period, although the 
Veteran did not specifically indicate whether "post 
separation from service" meant immediately following 
service.  

Even if this was his meaning, the Board finds that the 
statements that he made to VA personnel during treatment, in 
particular in February 2003 indicating that his headaches 
were of recent vintage, are entitled to greater weight than 
those made in the course of the appeal.  Moreover, the 
negative neurologic findings on the separation examination 
also weigh against a finding of manifestation within the one-
year presumptive period or continuity of symptomatology.  

Finally, in this regard, even assuming that there were 
symptoms within the one-year presumptive period, the 
evidence, including that discussed below, does not reflect 
that these were subsequently determined to have been early 
manifestations of an organic disease of the nervous system.  
See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 
(1994) (establishing service connection on a presumptive 
basis does not require that a chronic disease be diagnosed 
within the applicable time period; rather, symptoms that 
manifest within this time period may subsequently be 
determined to have been early manifestations of a chronic 
disease)

As to whether the Veteran's current headaches with vertigo, 
disorientation, and syncope are related to service as 
residuals of a TBI or otherwise, there is only one medical 
opinion on this question.  The June 2009 VA examiner reviewed 
the claims file as well as electronic records from the 
Roseburg VAMC, where the Veteran indicated he received all of 
his treatment.  The Board notes that the VA examiner referred 
to some electronic records that have not been associated with 
the claims file.  

The Veteran indicated in his June 2007 claim that he was 
treated at the Roseburg VAMC from 1980, but the Roseburg VAMC 
records in the claims file begin with a single page from 
January 1999 and are otherwise from February 2003 to December 
2009.  However, the VA examiner is competent to report and 
interpret other medical reports.  See Cox v. Nicholson, 20 
Vet. App. 563, 568-569 (2007).

On the examination, the Veteran indicated that his headaches 
occurred with stress and had been occurring every day 
recently.  There was normal tandem gait only when he was 
holding the examiner's hand, and he tended to overbalance 
dorsally.  Neurologic testing showed some incoordination in 
hand movements and finger to nose testing.

After examining the Veteran and reviewing the medical 
records, the examiner first diagnosed migraine headaches and 
concluded that the laceration to the head was consistent with 
the Veteran's report of a MVA.  

The examiner noted the inconsistency between the Veteran's 
statements in 2003 and during the June 2009 examination, and 
concluded that his 2003 statement was more accurate.  She 
based this conclusion on the fact that the Veteran, with a 
history of cerebrovascular accident (CVA) in 1995, indicated 
that he recently started taking Galantamine for memory loss 
and had loose associations and trouble following instructions 
during the examination.  

She concluded that it is common for headaches or migraines to 
be initiated by head injuries, but unlikely that headaches 
with such an origin would be triggered by emotional or 
psychological conditions as the Veteran described the 
triggering of his headaches.  She therefore concluded that it 
was not likely ("less likely than not") that the Veteran's 
headaches were caused by his head injury in service.

The opinion of the June 2009 VA examiner is entitled to 
substantial probative weight because she explained the 
reasons for her conclusions in light of an accurate 
characterization of the evidence.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  There are no 
contrary medical opinions in the evidence of record.  

Of note, VA treatment records showed a cerebrovascular 
accident with left sided weakness in 1995 and multiple 
diagnoses of headaches.  A September 2005 VA discharge 
summary indicated that there was no organic basis for the 
Veteran's loss of memory and diagnosed malingering.  A July 
2007 VA treatment note indicated that the neurologic 
examination was normal.  

An August 2009 VA treatment note contained diagnoses of 
cognitive limitations, cognitive impairment, dizziness and 
falls, and dementia.  A different August 2009 VA treatment 
note reported a review of systems, including neurologic, 
which indicated no history of movement disorders, balance, 
and "TBI - slow to process information."  

None of these records contain any evidence or opinion 
indicating a relationship between headaches and current 
symptoms and service.  To the extent that this last notation 
indicated traumatic brain injury, it is of little if any 
probative value because, to the extent that it attributed the 
Veteran's slowness in processing information to a TBI, it did 
not explain the reasons for such a conclusion.  See Nieves-
Rodriguez, 22 Vet. App. at 304 (most of the probative value 
of a medical opinion comes from its reasoning).

The Board has also considered the Veteran's statements that 
his in-service MVA resulted in a TBI that caused his current 
headaches, headaches with vertigo, disorientation, and 
syncope.  For example, in his April 2008 notice of 
disagreement, he indicated that his current symptoms were 
residual to an in-service TBI.  

Whether a particular head injury was a TBI and a 
determination as to whether current symptoms are residual to 
such a TBI, is not the type of question on which a layperson 
is competent to opine.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer").  

In any event, to the extent that the Veteran is competent to 
offer such an opinion, his general assertion of such a 
relationship is of less probative weight than the more 
specific and reasoned opinion of the VA examiner who 
performed the June 2009 VA examination.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for headaches 
with vertigo, disorientation, and syncope due to TBI.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a July and November 2007 pre-rating letters, the RO 
notified the Veteran of the evidence needed to substantiate 
the claim for service connection for TBI with resulting 
headaches and syncope.  These letters also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the July and November 
2007 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  
Further, he was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims, in the July and November 2007 
letters.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the STRs and service personnel 
records.  The Veteran indicated in a December 2007 letter 
that all of his post-service treatment was at VA facilities, 
and that he had submitted all available evidence in support 
of his claim.  

The Veteran indicated on his September 2007 claim form that 
his treatment was at the Roseburg VAMC and began in 1980.  
The RO requested treatment records from this VAMC and only 
received those from February 2003 to December 2009, with a 
single record from January 1999.  

Any error in failing to obtain the Roseburg VAMC records 
other than those provided by that facility did not prejudice 
the Veteran because, as noted above, the June 2009 VA 
examiner indicated that she reviewed the Roseburg VAMC 
records electronically, she was competent to review these 
medical records, and she cited specific records in explaining 
the reasons for her conclusions.  See 38 C.F.R. § 19.9(a)(1) 
(remand required only when further action "is essential for 
a proper appellate decision").  

In addition, a computer generated Social Security 
Administration (SSA) inquiry document indicated that the 
Veteran began receiving SSA benefits in March 1988, at the 
age of 62, and there is no date in the space next to the 
words, "Disability Onset Date."  The evidence thus 
indicates that there are no records of a SSA disability 
determination that VA is obligated to consider obtaining.

In addition, for the reasons discussed above, the June 2009 
VA examination as to the etiology of the Veteran's headaches 
and related symptoms was adequate because the VA examiner 
reviewed all of the medical records and explained the reasons 
for her conclusions in light of these records.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for headaches with vertigo, 
disorientation, and syncope due to TBI is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


